GOODWIN, J.
This is an appeal from a decree in a suit for an accounting between litigants who were also parties *370in the ease of Berliner and Schnitzer v. Roberts, reported herewith, ante.
The facts are set forth in the companion case. Roberts appeals from a decree which characterized $10,000 deposited by Roberts in the funds of the Berliner-Roberts partnership as a contribution to capital. Roberts contends the money was a loan to the partnership.
In oral argument in this court, Roberts conceded that whether the $10,000 was a loan or a contribution to capital, he had been allowed a sum in excess thereof by the trial court in the final accounting of the affairs of the Berliner, Sehnitzer, and Roberts partnership. Roberts further announced that if the decree in the final accounting among all the partners was affirmed with reference to the sums allowed him in the trial court in that case, then the question presented in this appeal was moot.
In view of the decision this day affirming that portion of the trial court’s decree in the three-party partnership which allowed the claims made by Roberts therein, and in view of Roberts’ election in this court to abide by the decision of the trial court in the companion case, there is now no further question for decision in the case at bar.
Affirmed with neither party to recover costs.